Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-30-2007

Purveegiin v. USCA Third Cir
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4686




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Purveegiin v. USCA Third Cir" (2007). 2007 Decisions. Paper 1179.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1179


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-177                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    NO. 06-4686
                                 ________________

                            BATSAIHAN PURVEEGIIN,

                                          Appellant


                                           v.

             USCA 3RD CIRCUIT COURTS, Corrupt Administratives;
           MARCIA M. WALDRON, USCA 3RD Cir. Court; LYNN LOPEZ,
          USCA 3RD Cir. Legal Aid; BRADFORD BALDUS, USCA 3RD Cir.
             Legal Aid; USCA 3RD CIR. CLERK ADMINISTRATION,
                          USCA 3RD Cir. Clerks Office
                    ____________________________________

                   On Appeal From the United States District Court
                      For the Eastern District of Pennsylvania
                               (D.C. Civ. No. 06-04580)
                      District Judge: Honorable John P. Fullam
                   _______________________________________


           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   March 29, 2007

           BEFORE: RENDELL, SMITH and JORDAN, CIRCUIT JUDGES

                                (Filed April 30, 2007)

                             _______________________

                                     OPINION
                             _______________________

PER CURIAM
       Batsaihan Purveegiin, representing himself, sued this Court, or at least its “corrupt

administratives” and “administration,” as well as members of the Court’s staff. In his

complaint, Purveegiin expressed dissatisfaction with how pending appeals were being

handled. He took issue with an instruction that he communicate in writing with this Court

in lieu of expressing his concerns in abusive telephone calls. Also, as the District Court

accurately and diplomatically summarized, Purveegiin alleged that his counsel in another

case had seduced, or been seduced by, Court personnel.

       The District Court denied Purveegiin’s request to proceed in forma pauperis

and dismissed Purveegiin’s complaint as legally frivolous. Purveegiin appeals and

requests appointment of counsel. Also, in a “motion to strike,” he moves to quash the

appearance of Appellees’ counsel, arguing, among other things, that Appellees’ counsel

unlawfully colluded with Purveegiin’s former counsel and seduced, or was seduced by, a

district court judge.

       As the District Court acknowledged, Purveegiin was entitled to proceed

in forma pauperis, as he was absolutely without assets. However, Purveegiin’s complaint,

full of baseless complaints and not without malice, could not proceed. The District Court

properly dismissed it as meritless.1 Purveegiin’s appeal is likewise without merit in fact

or law. Accordingly, we will dismiss Purveegiin’s appeal pursuant to 28 U.S.C.



   1
   Furthermore, to the extent that Purveegiin requested that the District Court
superintend the activities of this Court, the District Court was without jurisdiction to
proceed, as the District Court noted.

                                              2
§ 1915(e)(2)(B)(i) and deny his motion for appointment of counsel. Without dallying

with the spurious accusations in his “motion to strike,” we deny that motion as well.




                                            3